Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lindsey Brown, Jr., appeals the district court’s orders: (1) granting Brown’s motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006), in which Brown sought a reduction based on Amendment 706 of the sentencing guidelines, and resentenc-ing him to 295 months in prison; (2) denying his § 3582(c)(2) motion based on Amendment 599 of the guidelines; and (3) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brown, No. 2:95-cr-00049-RBS-1 (E.D.Va. filed May 14, 2008, entered May 22, 2008; filed May 15, 2008, entered May 22, 2008; entered June 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.